DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 11, it is unclear if a method step including welding is meant to be claimed.  Method steps are not permitted in apparatus claims.  The examiner will examine as best understood, with the limitation being an intended use.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-13, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen, U.S. Patent 8,109,061 in view of Hendrix et al., U.S. Patent Application Publication 2018/0254545.
Regarding claim 1, Kristensen discloses a monopole door comprising: a monopole (1) comprising a door (8), the monopole and door both having an interior surface (as shown in Fig. 4); and a plurality of hinges (23; col. 7, line 49), each hinge comprising: a base member (23) configured to be secured to the interior surface of the monopole (should a user desire to attach the hinge to the interior in order to have an inwardly opening door); and a rib member (see Fig. 4, rib portion extending from 23) having a supporting portion (end distal to 23) and a mounting portion (end at 23), thereby securing the door to the monopole, but does not disclose the supporting portion having an arcuate profile that corresponds to an arcuate profile of the interior surface of the door and the mounting portion is pivotably attached to the base member; wherein the base member of each hinge is mounted to the interior surface of the monopole and the supporting portion of each hinge is mounted to the interior surface of the door.  Hendrix teaches a monopole door (458) onto which hinges are mounted to the interior of the door and the interior tower wall (see Fig. 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to mount the hinges on the interior surfaces in order to have an inwardly swinging door so that the hinge parts are not seen from the exterior for a desired aesthetic appearance.  It would also have been obvious to produce the rib member of an arcuate shape to match the arc of the door for a more secure attachment between the components, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  The phrase “configured to be secured” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 2 and 16, the prior art discloses a monopole door wherein the plurality of hinges is configured to support the weight of the door when the door is in an opened position (otherwise the hinges would be ineffective, rendering the portion of the invention inoperable).  The phrase “configured to support the weight of the door” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, the prior art discloses a monopole door but does not specifically disclose wherein the plurality of hinges is configured to support a door having a weight in the range of about 1 pound to about 30 pounds.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the hinges with the strength to support a door within the given range to have the ability to support a required door, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  The phrase “configured to support” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 4, the prior art, as modified, discloses a monopole door wherein the mounting portion of each hinge is configured such that a side edge of the door does not contact an exterior surface of the monopole when the door is in an opened position (as in Hendrix Fig. 12).  The phrase “configured such that…” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 5, Kristensen discloses a monopole door wherein the door has a width but does not disclose the supporting portion of the rib member has a length that extends substantially the width of the door.  It would have been obvious to extend the rib so that the supporting portion is the width of the door for a more secure attachment between the rib and the door due to increased surface area, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claims 6 and 17, the prior art discloses a monopole door, but does not disclose wherein the supporting portion of the rib member has a length in the range of about 8 inches to about 14 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the supporting portion having a length within the given range for a more secure attachment between the rib and the door due to increased surface area, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claims 7 and 11, the prior art, as modified, discloses a monopole which is capable of having the arcuate profile of the supporting portion of the rib member eliminating deformation of the interior surface of the door during a welding of the hinge to the door as the structural limitations have been met, as best understood.  
Regarding claim 8, Kristensen discloses a monopole door comprising: a base member (23) configured to be secured to an interior surface of the monopole; and a rib member (see Fig. 4, rib portion extending from 23) having a supporting portion (end distal to 23) and a mounting portion (end at 23), and the mounting portion is pivotably attached to the base member (see Fig. 4), but does not disclose the supporting portion having an arcuate profile that corresponds to an arcuate profile of an interior surface of the door of the monopole.  It would have been obvious to produce the rib member of an arcuate shape to match the arc of the door for a more secure attachment between the components, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.  The phrase “configured to be secured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  A user may wish the hinge to be mounted interior to the tower wall rather than the exterior.
Regarding claim 10, the prior art discloses a monopole door, but does not disclose wherein the supporting portion of the rib member is mounted to an interior surface of the door of the monopole by welding.  Kristensen does teach that welding of door hinge parts is known in the art (col. 1, lines 47-50).  It would have been obvious to one having ordinary skill in the rat before the effective filing date of the claimed invention to add a weld to the hinge to strengthen the attachment between the components, and depending on accessibility of the hinge components during construction.
Regarding claim 12, the prior art discloses a monopole door but does not disclose wherein the base member is mounted to the interior surface of the monopole by welding.  Kristensen does teach that welding of door hinge parts is known in the art (col. 1, lines 47-50).  It would have been obvious to one having ordinary skill in the rat before the effective filing date of the claimed invention to add a weld to the hinge to strengthen the attachment between the components, and depending on accessibility of the hinge components during construction.
Regarding claim 13, Kristensen discloses a monopole door but does not disclose wherein the mounting portion is pivotably attached to the base member by a threaded bolt, nut and polymeric washer.  Kristensen does teach that the hinges may be attached using a bolt (col. 9, lines 55-57).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a bolt and a nut and washer to effectively and further secure the hinge components.  It would be obvious to use a polymeric material for the washer component for its strength and durability, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Regarding claim 15, the prior art discloses a monopole door wherein the mounting portion of the rib member is pivotably attached to the base member (it must be able to pivot in order to be operable).  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen, U.S. Patent 8,109,061 in view of Hendrix et al., U.S. Patent Application Publication 2018/0254545 and Ge et al., U.S. Patent 9,834,979.
Regarding claim 9, the prior art discloses a monopole door but does not disclose wherein the supporting portion of the rib member comprises one or more protrusions that extend outwardly from a side of the rib member to be secured to the interior surface of the door.  Ge teaches both horizontal and vertical members on a door (Fig. 2).  It would have been obvious to extend vertical members from the horizontal component for a more secure attachment between the rib and the door due to increased surface area, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristensen, U.S. Patent 8,109,061 in view of Hendrix et al., U.S. Patent Application Publication 2018/0254545 and Svehaug, U.S. Patent 5,455,987.
Regarding claim 14, the prior art discloses a monopole door but does not disclose wherein the washer comprises polycarbonate.  Svehaug teaches hinge parts comprised of polycarbonate (claim 11).  It would be obvious to use a polycarbonate for the washer component for its strength and durability, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633